             Case 2:19-mj-00511-CWH Document 34 Filed 07/22/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                        2:19-mj-00511-CWH

10                          Plaintiff,             Stipulation to Continue Preliminary
                                                   Hearing (First Request)
11               vs.

12    IVAN AGUSTIN CASTELO-MEZA (1),

13    JESUS CASTELO-MEZA (2),

14    JESUS CASTELO-CARRANZA (3), and

15    KAROLINA MOYA (4),

16                          Defendants.
17
               It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
18
     Attorney; Kevin D. Schiff, Assistant United States Attorney; Thomas F. Pitaro, Esq.,
19
     counsel for Ivan Agustin Castelo-Meza (1); Raquel Lazo, Assistant Federal Public
20
     Defender, counsel for defendant Jesus Castelo Meza (2); Yi Lin Zheng, Esq., counsel for
21
     Jesus Castelo-Carranza (3); and Monti J. Levy, Esq., counsel for Karolina Moya (4):
22
               That the preliminary hearing currently schedule for July 24, 2019 at 4:00 p.m.,
23
     before the Honorable Carl W. Hoffman, United States Magistrate Judge, be vacated and
24
              Case 2:19-mj-00511-CWH Document 34 Filed 07/22/19 Page 2 of 4



 1   continued and set to a time convenient to the Court, but no sooner than 30 days from the

 2   current setting.

 3              This Stipulation is entered into for the following reasons:

 4              1. The Government is providing discovery to defense counsel who has been

 5   diligently reviewing but needs additional time to prepare for a preliminary hearing,

 6   investigate pre-trial matters, and consider a pre-indictment resolution of this matter.

 7              2. Counsel for the defendants and counsel for the government agree to the

 8   continuance.

 9              3. Ivan Agustin Castelo-Meza (1) is detained and agrees to the continuance.

10              4. Jesus Castelo-Meza (2) is detained and agrees to the continuance.

11              5. Jesus Castelo-Carranza (3) is detained and agrees to the continuance.

12              6. Karolina Moya (4) is not detained and agrees to the continuance.

13              7. Denial of this request for continuance could result in a miscarriage of justice.

14              8. This is the first request for a continuance.

15
                DATED this 22nd day of July, 2019.
16
                                                 NICHOLAS A. TRUTANICH
17                                               United States Attorney

18                                               /s/ Kevin Schiff
                                                 Kevin D. Schiff
19                                               Assistant United States Attorney

20   /s/ Thomas Pitaro
     Thomas P. Pitaro, Esq.
21   Counsel for Defendant Ivan Agustin Castelo-Meza (1)

22   /s/ Raquel Lazo
     Raquel Lazo, Assistant Public Federal Defender.
23   Counsel for Defendant Jesus Catelo-Meza (2)

24
                                                2
             Case 2:19-mj-00511-CWH Document 34 Filed 07/22/19 Page 3 of 4



 1   /s/ Yi Lin Zheng
     Yi Lin Zheng, Esq.
 2   Counsel for Defendant Jesus Castelo-Carranza (3)

 3   /s/ Monti Levy
     Monti J. Levy, Esq.
 4   Counsel for Defendant Karolina Moya (4)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                             3
             Case 2:19-mj-00511-CWH Document 34 Filed 07/22/19 Page 4 of 4



 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      United States of America,                     2:19-mj-00511-CWH
 3
                            Plaintiff,              Order Pursuant to Stipulation of the
 4                                                  Parties
                 vs.
 5
      IVAN AGUSTIN CASTELO-MEZA (1),
 6
      JESUS CASTELO-MEZA (2),
 7
      JESUS CASTELO-CARRANZA (3), and
 8
      KAROLINA MOYA (4),
 9
                           Defendant.
10
           Based on the pending Stipulation of counsel, and good cause appearing, the
11
     Preliminary Hearing currently scheduled for July 24, 2019 at 1:30 p.m. is vacated, and
12
                    August 30, 2019                4:00 p.m. in courtroom 3A.
     continued to ___________________________, at ______________ _____.m.
13
                                             IT IS SO ORDERED
14
                                            ________________________________
15                                          THE HONORABLE CARL W. HOFFMAN
                                            UNITED STATES MAGISTRATE JUDGE
16
                                                    July 23, 2019
                                            DATED:________________________
17

18

19

20

21

22

23

24
                                            4
